Citation Nr: 1615672	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of surgical treatment at a VA Medical Center (VAMC).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran, who is the appellant, served on active duty from April 1954 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In May 2012 and March 2014, the Board remanded the instant claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The instant claim requires further development prior to final adjudication of this claim.  

The appellant contends that he is entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for complications from two surgeries for treatment of a cervicomedullary junction tumor in May 2001.  He argues that these surgeries led to residual disability, including a functional loss involving the right side of his body.  

The provisions of 38 U.S.C.A. § 1151 indicate that, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2015).  

A disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2015).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The pertinent evidence of record reflects that the appellant underwent subtotal resection of the tumor at the cervicomedullary junction with a suboccipital craniectomy and resection of tumor in May 2001.  After the surgery, it was noted that the appellant was neurologically stable, but he suffered from a lack of energy and bouts of vomiting and nausea that were likely from the posterior fossa surgery and possible chemical meningitis.  It was noted that, because of the site of the tumor and the fact that he was myelopathic, the most reasonable course of therapy was a total resection by removing the intramedullary portion of this tumor.  He underwent suboccipital craniotomy and resection of the intermedullary component of this tumor later in May 2001.  

The appellant reported experiencing right-sided numbness and loss of feeling in his right hand, right leg, and right foot following this surgical treatment.  He also noted that he had developed Parkinson's disease shortly after the surgery. 

The VA outpatient treatment records following the surgery indicated that the appellant had recovered well.  In December 2001, it was noted that he had some numbness on the right side, but it was improving.  

However, a June 2002 treatment report reflects that the appellant still had some residual right hemibody numbness and some motor asymmetry which did not impede his daily activities.  It was later noted that he developed Parkinson's disease in approximately 2004.  

A February 2007 neurosurgery clinic report reflects that the appellant had a mild residual numbness in the right arm and leg following surgery.  Then, about three years earlier, he developed a tremor, predominantly in the left arm, associated with moderate generalized slowing.  These symptoms had been diagnosed as being due to Parkinson's disease.  

On examination, the examiner observed a mild hypomania and intermittent tremor in the left hand.  He also had hemihypesthesia in the right arm and leg.  

On VA treatment in November 2011, the appellant reported having right-sided numbness following the surgery.  

While the appellant's claims folder was reviewed for the purpose of providing a medical opinion in November 2008, the examiner did not provide an opinion as to whether he had residual disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the excision of the pyelocystic astrocytoma at the cervical medullary junction or was an event not reasonably foreseeable, because he saw no evidence of side effects due to loss of use of his right side as residual of his astrocytoma surgery. 

The examiner added that there was no indication of a dense right hemi-paresthesia, or indication of any disability outside of Parkinson's disease.  He found that, at best, the appellant had mild decreased sensation of the right hand, arm and leg.  

However, the examiner did not address the treatment records reflecting right hemibody numbness and hemihypesthesia or state whether the appellant's Parkinson's disease was related to the surgery.  Even if there was only mild decreased sensation, the examiner did not provide an opinion as to the etiology of this condition.  

The November 2008 opinion was found to be inadequate, and another examination and opinion were required.  

The appellant underwent another VA neurological examination in August 2015.  At examination, the appellant stated that he continued to have decreased feeling over the entire right side of his body.  The examiner determined that he had decreased sensation to light touch over the right side of his body below the neck and the midline.  He opined that the etiology of the sensory loss was most likely the residuals of the tumor and the surgery on the brainstem.  The examiner indicated that the diagnosis was made promptly and treatment initiated promptly leading to a cure of the underlying tumor, resolution of the presenting symptoms, and mild post-operative right-sided numbness.  He also stated that this excellent outcome indicated "a high level of medical care with no evidence of carelessness, negligence, lack of proper skill, etc.".  However, error in judgment, or similar instance of fault on the part of VA in the furnishing of surgical and follow-up care, or due to an event that was not reasonably foreseeable, was not addressed.  Moreover, the examiner did not address whether the hospital care, medical or surgical care was performed with the appellant's or his representative's informed consent.  These findings are necessary prior to final adjudication of the claim.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2015).  

While the matter is on remand, the appellant should provide VA with the necessary release of information to obtain his private neurology records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining an appropriate release of information on behalf of the appellant, all private neurology records, if any, since 2001 should be obtained and associated with the record.  

2.  All VA hospital clinical records, to include the informed consent(s) obtained in connection with the May 2001 surgeries should be obtained and associated with the record.  

3.  After obtaining the aforementioned records, the August 2015 examiner, if he is available, should review the private neurology records, the clinical records of the May 2001 surgeries, and the informed consent(s).  If no additional records are obtained, the August 2015 examiner should provide the requested opinion based on review of the evidence of record.  Thereafter, he should provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the proximate cause of the additional disability (right sided sensory loss most likely the residuals of the tumor and the surgery on the brainstem) was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  .

In rendering the opinion, the examiner should address whether, in performing the May 2001 astrocytoma surgeries, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  It should also be noted whether such care was rendered without the appellant or his representative's informed consent.  

The examiner must provide complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the August 2015 VA examiner is unavailable, another appropriate examiner should be requested to provide this opinion.  
 
4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

